567 So.2d 17 (1990)
George STUDNICKA, Petitioner,
v.
James T. CARLISLE, et al., Respondents.
No. 90-0820.
District Court of Appeal of Florida, Fourth District.
September 5, 1990.
Rehearing and Clarification Denied October 18, 1990.
George Studnicka, West Palm Beach, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Carol Cobourn Asbury, Asst. Atty. Gen., West Palm Beach, for respondent, James T. Carlisle.
PER CURIAM.
The petition for writ of prohibition is denied. Petitioners who are represented by counsel should file pleadings only through counsel. A defendant who has court-appointed counsel may not act as co-counsel as a matter of right. Goode v. State, 365 So.2d 381 (Fla. 1978). Nonetheless, we have considered the petition for writ of prohibition on the merits, and deny the petition on each point raised. As to the issue of proper venue, our denial is without prejudice to address this issue in the trial court.
GLICKSTEIN, DELL and POLEN, JJ., concur.